Case 17-20956        Doc 34     Filed 04/16/19     Entered 04/16/19 13:32:43          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 20956
         Kenneth Lamont Caldwell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/13/2017.

         2) The plan was confirmed on 09/05/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/12/2018, 09/18/2018.

         5) The case was Dismissed on 10/23/2018.

         6) Number of months from filing to last payment: 11.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-20956             Doc 34         Filed 04/16/19    Entered 04/16/19 13:32:43                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $5,415.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $5,415.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,173.62
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $223.61
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $3,397.23

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AT T Uverse                             Unsecured         335.00           NA              NA            0.00        0.00
 Atlas Acquisitions LLC                  Unsecured      1,035.00            NA              NA            0.00        0.00
 Capital One Bank USA NA                 Unsecured         284.00           NA              NA            0.00        0.00
 City of Chicago - Dept of Revenue       Unsecured           0.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      5,000.00       4,091.80        4,091.80           0.00        0.00
 CNAC                                    Unsecured           0.00           NA              NA            0.00        0.00
 Comcast Central Warehouse               Unsecured         620.00           NA              NA            0.00        0.00
 Credit ONE BANK NA                      Unsecured         915.00           NA              NA            0.00        0.00
 DeVry Education Group                   Unsecured         500.00           NA              NA            0.00        0.00
 DirecTV                                 Unsecured         955.00           NA              NA            0.00        0.00
 First Bank of De/contine                Unsecured           0.00           NA              NA            0.00        0.00
 First Premier Bank                      Unsecured         729.00           NA              NA            0.00        0.00
 Friendly Finance Corporation            Unsecured     13,084.00     13,565.14        13,565.14           0.00        0.00
 Gateway                                 Unsecured           0.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority       1,305.00         831.70          831.70           0.00        0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00         92.96           92.66           0.00        0.00
 Illinois Tollway                        Unsecured           0.00    18,369.70        18,369.70           0.00        0.00
 Internal Revenue Service                Priority       7,481.00       8,229.75        8,229.75           0.00        0.00
 Internal Revenue Service                Unsecured         260.00      1,123.70        1,123.70           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        482.83          482.83           0.00        0.00
 Jefferson Capital Systems LLC           Unsecured         715.00        729.50          729.50           0.00        0.00
 Jefferson Capital Systems LLC           Secured       18,930.00     18,930.00        18,930.00        980.49    1,037.28
 Peoples Energy Corp                     Unsecured      2,496.00       2,496.32        2,496.32           0.00        0.00
 Speedy Cash                             Unsecured           0.00           NA              NA            0.00        0.00
 United States Dept Of Education         Unsecured     40,765.00     40,997.07        40,997.07           0.00        0.00
 University OF Phoenix                   Unsecured         715.00           NA              NA            0.00        0.00
 Village of Bellwood                     Unsecured      1,000.00            NA              NA            0.00        0.00
 Webbnk/Fstr                             Unsecured           0.00           NA              NA            0.00        0.00
 Zalutsky & Pinski Ltd                   Unsecured           0.00      6,281.95        6,281.95           0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-20956        Doc 34      Filed 04/16/19     Entered 04/16/19 13:32:43             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $18,930.00            $980.49           $1,037.28
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $18,930.00            $980.49           $1,037.28

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $9,061.45               $0.00             $0.00
 TOTAL PRIORITY:                                          $9,061.45               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $88,230.67               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,397.23
         Disbursements to Creditors                             $2,017.77

 TOTAL DISBURSEMENTS :                                                                       $5,415.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
